                 Case 2:20-cv-01725-JCC Document 24 Filed 09/07/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   MOHAMED ABDELKADIR,                                     CASE NO. C20-1725-JCC
10                             Plaintiff,                    ORDER
11          v.

12   UNITED STATES POSTAL SERVICE, CJ
     MARLEY, and TERRELL T. CARRINGTON,
13
                               Defendants.
14

15
            Before the Court is Plaintiffs’ second motion for default judgment. (Dkt. No. 23). The
16
     Court has considered Plaintiff’s briefing and the relevant record and hereby DENIES the motion
17
     for the reasons explained below.
18
            Plaintiff filed his first motion for default on July 21, 2021, seeking default judgment
19
     against Defendant Carrington even though Mr. Carrington has appeared and answered in this
20
     case. (See Dkt. Nos. 11, 21.) The Court denied that motion because default judgment is only
21
     available against a defendant who has been properly served and who fails to appear and defend.
22
     (See Dkt. No. 22 (citing Fed. R. Civ. P. 55(a)). Plaintiff’s second motion for default judgment is
23
     meritless for the same reason.
24
            Plaintiff argues, however, that Mr. Carrington failed to serve his answer on Plaintiff.
25
     (Dkt. No. 23 at 1–2.) Mr. Carrington’s answer, however, appends a certificate of service which
26


     ORDER
     C20-1725-JCC
     PAGE - 1
                 Case 2:20-cv-01725-JCC Document 24 Filed 09/07/21 Page 2 of 2




 1   states that Mr. Carrington indeed served his answer on Plaintiff. (Dkt. No. 11 at 2.) Even if this

 2   certification were untrue, that would not justify entering default, which the Court cannot do

 3   unless a defendant fails “to plead or otherwise defend.” Fed. R. Civ. P. 55(a). Rule 55(a) says

 4   nothing about service of a responsive pleading, which is governed by Rules 5 and 12 of the

 5   Federal Rules of Civil Procedure.

 6          Accordingly, Plaintiff’s motion (Dkt. No. 23) is DENIED with prejudice. It is further

 7   ORDERED that:

 8          1.       The Court will not consider any further motions for default judgment in this
 9   matter from Plaintiff;
10          2.       Mr. Carrington must continue to comply with Rule 5(a)(1) and (b) regarding
11   service of papers on other parties;
12          The Clerk is DIRECTED to mail Plaintiff a copy of this order, which shall include a copy
13   of Mr. Carrington’s answer (Dkt. No. 11).
14

15          DATED this 7th day of September 2021.




                                                           A
16

17

18
                                                           John C. Coughenour
19                                                         UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26


     ORDER
     C20-1725-JCC
     PAGE - 2
